STATE OF MICHIGAN

                           COURT OF APPEALS



HANNA1 H. YOUSIF and BENHAM                                        UNPUBLISHED
SHAMOON,                                                           February 18, 2016

              Plaintiffs-Appellants/Cross-
              Appellees,

v                                                                  No. 324097
                                                                   Wayne Circuit Court
ROBERT M. BIRACH, ROBERT M. BIRACH,                                LC No. 12-010855-NM
P.C., and CHARFOOS GIOVAN & BIRACH,

              Defendants-Appellees/Cross-
              Appellants.


Before: CAVANAGH, P.J., and RIORDAN and GADOLA, JJ.

PER CURIAM.

       Plaintiffs Hanna H. Yousif and Benham Shamoon appeal as of right the trial court’s order
granting summary disposition in favor of defendants pursuant to MCR 2.116(C)(10) in this legal
malpractice action. We affirm.

                                I. FACTUAL BACKGROUND

        Plaintiffs are naturalized Canadian citizens who were born in Iraq. In 2002, Shamoon
consulted defendant Robert Birach, an attorney specializing in immigration, regarding visas to
reside in the United States. According to plaintiffs, Birach was aware that they were living in
Michigan and that their children were attending school there despite their Canadian citizenship.
Birach advised Shamoon that he and his family could qualify for E-2 treaty investor visas if he
made a substantial investment in an American business employing at least two full-time
employees who were American citizens or permanent residents. Shamoon did not request further



1
  There is a discrepancy in the spelling of plaintiff Hanna Yousif’s first name in both the lower
court record and the record on appeal. In this opinion, we will spell her name in accordance with
the spelling used in the transcripts and orders in the lower court file, which is consistent with
spelling utilized in plaintiffs’ claim of appeal and plaintiffs’ brief on appeal.


                                               -1-
services from Birach at that time. In 2004 or 2005, Shamoon and Yousif purchased a restaurant
in Detroit, Michigan. They entered the transaction without calling or consulting with Birach.

         In 2006, plaintiffs again contacted Birach about visa applications. Birach provided them
with a list of documents that they needed to provide in order to establish eligibility for the E-2
visas, including, inter alia, financial records and documents verifying that the business employed
at least two full-time employees. Between 2006 and 2009, Birach made at least five written
requests for these documents, during which he periodically asked for confirmation that Shamoon
still wished, and had the means, to utilize Birach’s legal services for filing the visa applications.
Plaintiffs never provided all of the requested documents.

         In September 2010, a fire destroyed the restaurant. Subsequently, plaintiffs’ insurance
claim for the fire loss was denied.2 Then, on December 29, 2010, Shamoon was detained when
he attempted to reenter the United States from Niagara Falls, Canada. With his brother, he
initially lied about his reasons for entering the United States, claiming that he was entering the
country to do some shopping. However, U.S. Customs and Border Protection officials ultimately
determined that Shamoon was an undocumented alien illegally residing in the United States. He
was excluded from entering the United States and barred from reentering for five years.

        Plaintiffs brought this legal malpractice action against defendants, alleging that Birach
was negligent in failing to advise them that they could not legally reside in the United States
before their visa applications were approved. They attributed their financial losses to Birach’s
advice to invest in a business in the United States, even though they could not qualify for E-2
visas as long as they resided in the United States and were subject to immediate removal due to
their unlawful status. Likewise, they ascribed their noneconomic losses arising from Shamoon’s
removal from the United States to Birach’s failure to advise them of the potential consequences
for continuing to reside unlawfully in the United States and crossing the Canada-United States
border. The trial court granted defendants’ motion for summary disposition pursuant to MCR
2.116(C)(10), and denied plaintiff’s cross-motion for summary disposition pursuant to MCR
2.116(I)(2), on the ground that Birach’s alleged professional negligence was not the proximate
cause of plaintiffs’ losses.

                                  II. STANDARD OF REVIEW

        This Court reviews de novo a trial court’s decision on a motion for summary disposition.
MEEMIC Ins Co v DTE Energy Co, 292 Mich. App. 278, 280; 807 NW2d 407 (2011). “[A]
motion under MCR 2.116(C)(10) tests the factual sufficiency of the complaint . . . .” Joseph v
Auto Club Ins Ass’n, 491 Mich. 200, 206; 815 NW2d 412 (2012). In deciding the motion, the
trial court “must consider the affidavits, pleadings, depositions, admissions, and other evidence
submitted by the parties, MCR 2.116(G)(5), in the light most favorable to the party opposing the
motion.” Id. “[T]he court’s task is to review the record evidence, and all reasonable inferences
therefrom, and decide whether a genuine issue of any material fact exists to warrant a trial.”


2
 Although unclear from the record, it appears that the City of Detroit may have foreclosed on the
property for unpaid property taxes following the fire.


                                                -2-
Skinner v Square D Co, 445 Mich. 153, 161; 516 NW2d 475 (1994), overruled in part on other
grounds by Smith v Globe Life Ins Co, 460 Mich. 446, 455 n 2 (1999). All reasonable inferences
are to be drawn in favor of the nonmovant. Dextrom v Wexford County, 287 Mich. App. 406, 415;
789 NW2d 211 (2010).

       Summary disposition is warranted when “there is no genuine issue regarding any material
fact and the moving party is entitled to judgment as a matter of law.” Greene v AP Prod, Ltd,
475 Mich. 502, 507; 717 NW2d 855 (2006) (quotation marks and citation omitted). “There is a
genuine issue of material fact when reasonable minds could differ on an issue after viewing the
record in the light most favorable to the nonmoving party,” Allison v AEW Capital Mgt, LLP,
481 Mich. 419, 425; 751 NW2d 8 (2008), or if “the evidence submitted might permit inferences
contrary to the facts as asserted by the movant,” Dillard v Schlussel, 308 Mich. App. 429, 445;
865 NW2d 648 (2014), quoting Opdyke Investment Co v Norris Grain Co, 413 Mich. 354, 360,
320 NW2d 836 (1982) (quotation marks omitted).

        “Generally, proximate cause is a factual issue to be decided by the trier of fact. However,
if reasonable minds could not differ regarding the proximate cause of the plaintiff’s injury, the
court should decide the issue as a matter of law.” Nichols v Dobler, 253 Mich. App. 530, 532;
655 NW2d 787 (2002).

                                     III. APPLICABLE LAW

        “The elements of legal malpractice are: (1) the existence of an attorney-client
relationship; (2) negligence in the legal representation of the plaintiff; (3) that the negligence was
the proximate cause of an injury; and (4) the fact and extent of the injury alleged.” Manzo v
Petrella, 261 Mich. App. 705, 712; 683 NW2d 699 (2004). To establish proximate cause, two
elements must be proven: cause in fact and legal cause. Skinner, 445 Mich. at 162-163. In
general, to prove cause in fact, a plaintiff must “show[] that ‘but for’ the defendant’s actions, the
plaintiff’s injury would not have occurred.” Id. at 163. If cause in fact is established, the issue
becomes whether the defendant’s actions were the legal cause of the injury. Id.

        To establish that defendant’s actions were the legal cause of the injury, “the plaintiff must
show that it was foreseeable that the defendant’s conduct may create a risk of harm to the victim,
and . . . [that] the result of that conduct and intervening causes were foreseeable.” Weymers v
Khera, 454 Mich. 639, 648; 563 NW2d 647 (1997) (quotation marks and citation omitted;
alterations in original). As such, “[l]egal cause or ‘proximate cause’ normally involves
examining the foreseeability of consequences, and whether a defendant should be held legally
responsible for such consequences.” Skinner, 445 Mich. at 163. “Foreseeable intervening forces
[include those] within the scope of the original risk, and hence of the defendant’s negligence.”
Moning v Alfono, 400 Mich. 425, 441; 254 NW2d 759 (1977) (quotation marks and citation
omitted). “Proximate cause draws the line of liability at the probable and natural results of a
defendant’s negligent act.” Adas v Ames Color-File, 160 Mich. App. 297, 303; 407 NW2d 640
(1987); see also O’Neal v St John Hosp & Med Ctr, 487 Mich. 485, 496; 791 NW2d 853, 858
(2010) (“In order to be a proximate cause, the negligent conduct must have been a cause of the
plaintiff’s injury and the plaintiff’s injury must have been a natural and probable result of the
negligent conduct.”).


                                                 -3-
        As explained in Auto Owners Ins Co v Seils, 310 Mich. App. 132, 157-158; 871 NW2d
530 (2015):

       [T]he chain of causation between the defendant’s conduct and the plaintiff’s
       injuries may be broken by an intervening or a superseding cause. An “intervening
       cause” is “ ‘one which actively operates in producing harm to another after the
       actor’s negligent act or omission has been committed.’ ” McMillian [v Vliet],
       [422 Mich. 570, 576; 374 NW2d 679 (1985)] (citation omitted). “An intervening
       cause breaks the chain of causation and constitutes a superseding cause which
       relieves the original actor of liability, unless it is found that the intervening act
       was ‘reasonably foreseeable.’ ” Id. Thus, the issue of proximate causation
       requires focusing on “whether the result of conduct that created a risk of harm and
       any intervening causes were foreseeable.” Jones v Detroit Med Ctr, 490 Mich.
960, 960 (2011).

Black’s Law Dictionary (10th ed) defines “foreseeability” as “[t]he quality of being reasonably
anticipatable.”

        Based on these principles, in the context of a “bad advice” legal malpractice claim, the
plaintiff must establish that “but for” the erroneous advice, the plaintiff would not have
undertaken the action that led to the adverse outcome, and that the resulting harm was the
foreseeable, probable, and natural result of the plaintiff’s reliance on the erroneous advice.

                                       IV. APPLICATION

        Here, plaintiffs assert two adverse outcomes allegedly caused by Birach’s faulty advice:
(1) the loss of their investment in the restaurant; and (2) Shamoon’s removal from the United
States. The trial court concluded that the fire was an intervening cause that precluded plaintiffs’
legal malpractice action, and that Shamoon’s removal was the result of his own
misrepresentation of his status and reasons for entering the country “because he knew [that] he
could be removed, which had nothing to do with Birach’s representation of [p]laintiffs.” Thus,
the court concluded that plaintiffs failed to establish that Birach’s alleged malpractice was the
proximate cause of their injuries. We agree.

                                  A. LOSS OF INVESTMENT

        Plaintiffs first argue that Birach’s negligent advice caused them to lose their investment
in the restaurant. They contend that they would not have made the investment but for Birach’s
recommendation that they would qualify for E-2 visas by investing in an American business and
employing two full-time employees. However, there is no causal nexus between Birach’s
alleged recommendation and the fire that caused plaintiffs’ financial loss. As a result, despite
plaintiffs’ framing of their argument, their claim actually is based purely on but-for causation,
without consideration of whether a business loss caused by fire was a natural and probable
result of Birach’s allegedly erroneous advice. See O’Neal, 487 Mich. at 496.

        The proper focus here is whether plaintiffs’ loss of investment, which occurred due to the
fire that destroyed the restaurant and the subsequent denial of plaintiffs’ insurance claim, was the
result of Birach’s conduct and other intervening causes that were foreseeable and within the
                                                -4-
scope of original risk involved in legal malpractice. See Weymers, 454 Mich. at 648; Moning,
400 Mich. at 441. Birach played no role in causing the fire that destroyed the restaurant, and he
had no involvement in the denial of plaintiffs’ insurance claim. Rather, plaintiffs’ loss of
investment was the result of an independent intervening cause that Birach did not participate in,
and which he could not reasonably foresee occurring under the circumstances. Cf. Moning, 400
Mich. at 441 (“If the intervening cause is one which in ordinary human experience is reasonably
to be anticipated, or one which the defendant has reason to anticipate under the particular
circumstances, he may be negligent, among other reasons, because he has failed to guard against
it; or he may be negligent only for that reason.” [Quotation marks and citation omitted.]).
Likewise, the destruction of the restaurant by fire was completely outside the scope of risks
arising from legal malpractice. Moning, 400 Mich. at 441. Therefore, the loss of an investment
in a restaurant due to a fire was not a foreseeable, natural, and probable result of his alleged
malpractice, see O’Neal, 487 Mich. at 496, and it would be unreasonable to hold defendants
responsible for the consequences of the intervening fire, see Skinner, 445 Mich. at 163.

        It is significant to note that plaintiffs’ reasoning would hold defendants liable for any
adverse outcome that may result from investing in a business, including financial failure and
physical proper damage, because “opening a business always creates a risk that the owner may
lose what he or she invested,” regardless of the investors’ purpose in investing or the investors’
residency status. However, contrary to plaintiffs’ claims, these adverse events are not the
probable and natural results of investing in a business, based on an attorney’s advice, for the
purpose of obtaining visas. See O’Neal, 487 Mich. at 496. Again, losing an investment in a
business due to fire loss was not the probable and natural result of Birach’s act of advising
plaintiffs to invest in a business for visa-related purposes. See id. Stated differently, plaintiffs’
status as illegal residents, and related investment in the restaurant for the sole purpose of
obtaining visas, did not make it any more likely that their restaurant would burn or sustain any
other type of loss than if they were legal residents, or if they had invested in the restaurant for
another purpose. As defendants note on appeal, but for the fire, plaintiffs could have recouped
their investment in a variety of ways, such that losing their investment was not the natural and
probable result of Birach’s allegedly negligent advice related to their ability to apply for E-2
visas.

        Accordingly, the trial court did not err in concluding that the fire was an independent and
intervening cause of plaintiffs’ loss. Likewise, the trial court properly granted summary
disposition in favor of defendants on this ground because reasonable minds could not differ in
finding that Birach’s allegedly negligent advice was not the proximate cause of plaintiffs’ loss of
investment. See Nichols, 253 Mich. App. at 532.

        Plaintiffs’ argument that Birach caused their financial loss by not informing them that
their efforts to obtain E-2 visas were futile because the visas could not be granted to aliens
illegally residing in the United States also fails. For the reasons stated supra, plaintiffs’ damages
do not arise from denial of visas, but from the fire.

                                  B. SHAMOON’S REMOVAL

      Next, plaintiffs identify Birach’s negligence as the proximate cause of Shamoon’s
removal from the United States, emphasizing that Shamoon was not removed for lying to border

                                                -5-
officials, but because of his illegal residence. They identify as the cause of Shamoon’s removal
Birach’s failure to “inform them that they could be immediately removed to Canada, and banned
from returning for 5 years, if they were living in the United States,” and the drafting of “a letter
designed to make it easier for Shamoon to cross the border.” Thus, the gravamen of plaintiffs’
claim is a lack of knowledge regarding the consequences of their ongoing residence in the United
States due to Birach’s drafting of the letter and failure to inform them of the specific
consequences of living in the United States and entering and exiting Canada.

        However, Shamoon’s own deposition testimony indicates that he never used the letter
when applying for entry into the United States, including his December 29, 2010 attempt.3
Further, Shamoon’s statements in the “Record of Sworn Statement in Proceedings under Section
235(b)(1) of the [Immigration and Nationality] Act,”4 taken on December 29, 2010, expressly
acknowledge that (1) he did not have any legal status that would allow him to live and work in
the United States; (2) he “[did not] have any legal papers” indicating a legal right to hold a
permanent residence in the United States, “but [he] ha[d] a lawyer that was working on in [sic]
it”; and (3) he did not tell the officer his true intent for entering the United States because “[i]f
[he] t[old] them that[,] they would try and return [him] and ask for paper work [sic] and [he]
didn’t have paperwork.” Moreover, in response to the question, “Did you willfully with hold
[sic] the true intent of your trip to the primary officer in order for you to gain access to the
United States?,” Shamoon replied, “What can I tell you[,] officer[,] I have no other way. I
don[’]t mean to with hold [sic] anything[.] [T]his is the only way I can do it[.] I think there are
about 50 million people living in America illegally. We have the paperwork . . . in the process
and we want to stay in America . . . .” He also confirmed that he made a false statement, and


3
 In any event, the letter did not advise the plaintiffs to lie about their purpose for entering the
United States.
4
 “For a document to constitute a ‘valid affidavit,’ it must be: ‘(1) a written or printed declaration
or statement of facts, (2) made voluntarily, and (3) confirmed by the oath or affirmation of the
party making it, taken before a person having authority to administer such oath or affirmation.’
Thus, . . . a document that is not notarized is not a ‘valid affidavit.’ ” Detroit Leasing Co v City
of Detroit, 269 Mich. App. 233, 236; 713 NW2d 269 (2005) (citation omitted). Although the
sworn statement was not notarized by a notary public, it was sworn before a Customs and Border
Protection officer. Pursuant to 8 USC 1225(d)(3),
        any immigration officer shall have power to administer oaths and to take and
        consider evidence of or from any person touching the privilege of any alien or
        person he believes or suspects to be an alien to enter, reenter, transit through, or
        reside in the United States or concerning any matter which is material and
        relevant to the enforcement of [the Immigration and Nationality Act] and the
        administration of the [Immigration and Naturalization Service of the Department
        of Justice].
Because both parties relied on the sworn statement in making their arguments in the trial court,
and neither party contended that the sworn statement was inadmissible for purposes of MCR
2.116(G)(6), we will likewise consider the statement as admissible evidence for purposes of
evaluating the trial court’s grant of summary disposition pursuant to MCR 2.116(C)(10).


                                                -6-
told his brother to make a false statement, to the primary line inspector “because I needed to tell
them something to get into the country I make [sic] something up.”

         In light of this evidence, it is abundantly clear that Shamoon was fully aware that he did
not have legal documentation that conferred on him a legal migration status to enter the United
States. As a result, he initially lied to immigration officers regarding the purpose of his trip.5 He
did this deliberately because he “ha[d] no other way” to gain admission to the United States.
Accordingly, plaintiffs’ claim that Birach’s alleged negligence, in failing to inform plaintiffs of
their illegal status and the consequences of continuing to reside and work in the United States,
was the cause in fact and the legal cause of Shamoon’s removal from the United States is not
supported by the record. See Skinner, 445 Mich. at 162-163. Shamoon’s own admissions to the
immigration officers, and his misrepresentations, undermine any contention that he believed—
based on Birach’s advice and act of drafting a letter eight years previously—that he had legal
authorization to enter the United States from Canada without any concern. Likewise, Shamoon’s
admissions and misrepresentations similarly undermine the conclusion that his removal from the
county was caused by Birach’s alleged failure to advise plaintiffs of the harsh consequences for
illegally residing in the United States.6 See id.

        Shamoon’s and Yousif’s self-serving deposition testimony that they believed that they
were legally living in the United States and that Shamoon was legally entering the country on
December 29, 2010, does not establish causation nor create a genuine issue of material fact on
this issue. No reasonable jury could believe that Shamoon was unaware of his illegal status in
light of his undisputed act of misrepresentation when he attempted to enter the United States and
his subsequent admissions to the immigration officer. His conduct revealed unequivocal
knowledge of his illegal status and lack of proper documentation. See Fuhr v Trinity Health
Corp, 495 Mich. 869; 837 NW2d 275 (2013) (adopting the reasoning of the dissenting opinion in
Fuhr v Trinity Health Corp, unpublished opinion per curiam of the Court of Appeals, issued
April 16, 2013 (Docket No. 309877), which concluded that the “plaintiff failed to demonstrate a
genuine issue of material fact because the only direct evidence of [his claim] was plaintiff’s self-
serving deposition testimony . . . . This evidence does not create a genuine issue of material fact
because it is blatantly contradicted by the record so that no reasonable jury could believe it.”).7



5
  It is significant that plaintiffs expressly acknowledge in their brief on appeal that Shamoon lied
to Customs and Border Protection officers when he attempted to enter the United States.
6
  Notably, as plaintiffs recognize in their brief on appeal, Shamoon’s act of lying to the federal
officers was punishable by fine or imprisonment. See 8 USC 1325(a); 18 USC 1001(a).
Furthermore, despite plaintiffs’ repeated emphasis that, based on the documentation of the
incident, Shamoon was not excluded because he initially misrepresented his reasons for entering
the United States, we find it noteworthy that Shamoon’s willful misrepresentation provided an
equally viable basis for exclusion pursuant to 8 USC 1182(a)(6)(C)(i).
7
  See DeFrain v State Farm Mut Auto Ins Co, 491 Mich. 359, 369-370; 817 NW2d 504 (2012)
(explaining that an order issued by the Michigan Supreme Court that adopts the dissenting
opinion in the Court of Appeals constitutes binding precedent).


                                                -7-
Cf. Downer v Detroit Receiving Hosp, 191 Mich. App. 232, 234; 477 NW2d 146 (1991) (“Parties
may not create factual issues by merely asserting the contrary in an affidavit after giving
damaging testimony in a deposition.”).

        Therefore, the trial court properly concluded that there was no genuine issue of material
fact as to whether Shamoon’s removal was proximately caused by Birach’s advice. Rather,
Shamoon’s exclusion was the result of his own actions.

                                      V. CONCLUSION

        We agree with the trial court that plaintiffs failed to establish the proximate cause
element of their legal malpractice claim. Thus, the trial court properly granted summary
disposition in favor of defendants on that basis.8

       Affirmed.

                                                           /s/ Mark J. Cavanagh
                                                           /s/ Michael J. Riordan
                                                           /s/ Michael F. Gadola




8
  In light of our decision, it is unnecessary to consider defendants’ alternative arguments
concerning the wrongful conduct rule and whether plaintiffs’ residency in the United States
actually affected their eligibility for E-2 visas, given their Canadian citizenship.


                                               -8-